

115 HR 4217 IH: Stop Questionable, Unnecessary, and Excessive Allowances for Legislators Act
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4217IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Schweikert (for himself and Mr. Walker) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to eliminate the deduction for living expenses incurred
			 by Members of Congress.
	
 1.Short titleThis Act may be cited as the Stop Questionable, Unnecessary, and Excessive Allowances for Legislators Act or the SQUEAL Act. 2.Elimination of deduction for living expenses incurred by Members of Congress (a)In generalSubsection (a) of section 162 of the Internal Revenue Code of 1986 is amended in the matter following paragraph (3) by striking in excess of $3,000.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			